Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 does not contain a sequence identifier for the reference genome and the sample genomes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”
Refer to Section 2 above titled “Drawings” in regard to Figure 1.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Refer to Section 2 above titled “Drawings” in regard to Figure 1.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite both: (a) mathematical concepts, such as mathematical formulas or equations, and mathematical calculations; and (b) mental processes, such as evaluation. 
	Claim 1 recites “deriving a disease classification ratio from the analyzed information and sample information.” This limitation encompasses a mathematical calculation and a mental process (evaluation), which constitute an abstract idea and therefore a judicial exception. The broadest reasonable interpretation of “deriving a disease classification ratio from the analyzed information and sample information” includes a formula or equation that could be composed of variables that represent the number of samples (cancer and non-cancer) with and without variation divided by the total number of samples. This is exemplified in the specification (citation) as

(# of cancer samples with variation + # of normal samples without variation) / (total # of samples)

Given the simplicity of a ratio formula such as in the example above, the computing of this ratio is not too complex to calculate with a pencil and paper.
Claim 1 also recites “constructing a library with respect to cancer-specific nucleotide sequence from the whole genome sequence of the cancer sample and the normal sample using the disease classification ratio.” This limitation encompasses a mental process (evaluation), which constitutes an abstract idea and therefore a judicial exception. 
	Claim 1 also recites “deriving classification accuracy according to the disease classification ratio and a change of the number of variations from the constructed library.” This limitation encompasses a mathematical calculation and a mental process (evaluation), which constitute an abstract idea and therefore a judicial exception. The broadest reasonable interpretation of “deriving classification accuracy according to the disease classification ratio and a change of the number of variations from the constructed library” encompasses doing a calculation using a formula or equation that returns a percentage value for the classes (cancer or non-cancer) with correctly assigned cases at a preselected disease classification ratio (addressed in the preceding paragraph), with as few as one nucleotide variation. Accordingly, the formula variables would logically represent the number of normal samples classified as either cancer or non-cancer, and the number of cancer samples classified as either cancer or non-cancer. For example, a common formula in the literature for deriving classification accuracy is,

accuracy = (TP + TN) / (TP + FP + TN = FN)

wherein, TP is the number of cases in which the cancer sample is classified as cancer; TN is the number of cases where the normal sample is classified as normal; FP is the number of cases in which the normal sample is classified as cancer, and FN is the number of cases when the cancer sample is classified as normal. The values for the variables in the formula could be reasonably obtained by standard procedures for sorting and filtering the database containing the data that was retrieved from the initial steps of comparing and contrasting the genome sequence information, and/or sorting and filtering a more refined database such as a library constructed with respect to cancer-specific nucleotide sequences as recited in claim 1. Furthermore, given the relative simplicity of an accuracy formula such as in the example above, the computing of this percentage value is not too complex to calculate with a pencil and paper.
	Dependent claim 7 narrows the scope of the judicial exceptions in claim 1 by further describing a specific mathematical equation for deriving the classification accuracy. This limitation encompasses a mathematical formula or equation, a mathematical calculation, and a mental process (evaluation), which constitute an abstract idea and therefore a judicial exception. Claim 7 recites the following formula,

(I*, T*) = arg             
                
                    
                        m
                        a
                        x
                    
                    
                        I
                        ,
                         
                         
                        T
                    
                
            
         (TP + TN) / (TP + FP + TN = FN)

Regarding the arg max notation, it is a mathematical function commonly used in machine learning algorithms that returns the argument or arguments (arg) for the target function that returns the maximum (max) value from the target function. As shown in the formula of claim 7, the arg max function will calculate and return the value of T associated with the highest classification accuracy percentage derived by the target formula. Given the relative simplicity of this formula, and the likelihood that the predetermined number of variations (T) that correspond with a specific disease classification ratio could be one, for example, the computing of the accuracy percentage and the observation of which value of T returns the highest percentage is not too complex to calculate with a pencil and paper.
	Therefore, claim 1, and all claims that depend from it (2-8), recite one or more limitations that comprise either a mathematical formula or equation, a mathematical calculation, and/or a mental process (evaluation), which constitute an abstract idea and therefore a judicial exception.
These judicial exceptions are not integrated into a practical application because the additional claim 1 elements of inputting genome sequences and comparing and/or contrasting (i.e., analyzing) the genome sequences to obtain information (e.g., variation), are each data gathering processes in one form or another, and do not integrate the recited judicial exceptions into a practical application. The additional element in claim 8 of extracting (i.e., querying or filtering) a target genome range for a specific cancer using the inputted whole genome sequence and the reference genome information is a data gathering process that does not integrate the recited judicial exceptions into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the additional elements of inputting genomic sample sequences into a computer program and comparing and/or contrasting the sequences to obtain information in claim 1, and extracting a target genome range in claim 8 are conventional. Evidence for the conventionality is shown in Pavlopoulos et al. (BioData Mining, 2013, Vol. 6:13, pp. 9-16). Pavlopoulos et al. reviews common file formats for the inputting of data (pp. 8-10), detecting genetic variations such as single nucleotide polymorphisms (SNPs) by extracting differences from sequence alignments (p. 6, para. 2), and various software for comparing and/or contrasting sequence information (Tables I & II, pp. 12-14).
In addition to the judicial exceptions, claim 1 sets forth the use of a general-purpose computer. However, using a computer as a tool to perform a mental process is not sufficient to neither integrate the judicial exceptions, nor to amount to significantly more than the judicial exceptions (MPEP 2106.04(a)(2)(III)(C)(3)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reference genome" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim previously refers to a “whole genome sequence of a cancer sample and a normal sample” only. It is not clear whether or not either of the “whole genome” sequences are being used as “the reference genome” for comparing and/or contrasting to the other, or if there is another genome sequence distinct from “a cancer sample and a normal sample” that is being used as “the reference genome.”
Claim 1 further recites the phrase “a change of the number of variations from the constructed library” (line 8). This language is indefinite because it is not clear what context is meant for the term “change” and it is not clear what the term “variations” is referencing.
Claim 2 is indefinite for recitation of the phrase “comparing and/or contrasting the whole genome sequence and the reference genome of the cancer sample and the normal sample” because it is not clear if the “whole genome sequence” is independent of and separate from the reference genome of the cancer and normal samples. Furthermore, it is not clear whether there is a single reference genome or two reference genomes (cancer and normal) in light of the claim 1 recitation of the phrase “the reference genome.”
Claim 3 is indefinite for recitation of the phrases “with variation” and “without variation” because it is not clear what meaning is to be applied to the term “variation.” Furthermore, claim 3 is indefinite for recitation of the phrase “the total number of cancer samples and normal samples” because claim 1 doesn’t refer to multiple cancer or normal samples.
Claims 4, 5, and 6 are also indefinite for recitation of the phrase “the total number of cancer samples and normal samples” because claim 1 doesn’t refer to multiple cancer or normal samples.
	Claim 6 is indefinite for recitation of the phrase “setting the number of specific variations for each constructed library” in line 12 because it is not clear what is meant by the term “setting” and it is not clear as to how to go about setting the number of specific variations.
Claim 6 further recites the phrase “and calculating the classification accuracy of the sample for each number of set specific variations” in line 13. This language is indefinite because it is not clear how to calculate classification accuracy and it is not clear what the phrase “for each number of set specific variations” means.
	Claim 7 is indefinite for recitation of the phrase “a change in the number of set specific variations” in line 2 for the above cited reasons in claim 6.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Listgarten et al. (Clinical Cancer Research, 2004, Vol. 10, pp. 2725-2737) in view of Turajilic et al. (Genome Research, 2012, Vol. 22, pp. 196-207) and Hajiloo et al. (BMC Bioinformatics, 2013, Vol. 14(Suppl 13):S3, pp. 1471-2105).
Listgarten et al. teaches a method for detecting a cancer diagnostic marker performed in a program form executed by an arithmetic processing unit including a computer. The reference teaches inputting whole genome sequence data for a cancer sample and a normal sample, and comparing and/or contrasting the sequence data with a reference genome to obtain analyzed information (page 2726, column 2, para. 5; page 2727, column 1, para. 4). Listgarten et al. teaches that the sample information, as a parameter for each nucleotide with variation, includes at least one of the total number of cancer samples and normal samples, the total number of cancer samples, the total number of normal samples, the number of cancer samples with variation, the number of cancer samples without variation, the number of normal samples with variation, and the number of normal samples without variation (page 2726, column 1, para. 4). Listgarten et al. teaches a method for deriving a disease classification ratio (i.e., diagnostic classifier) using machine learning algorithms to compute polymorphism analysis for various gene SNPs (single nucleotide polymorphisms) in patients with breast cancer compared with normal control samples. The reference teaches the correlation assessment of individual SNPs with the occurrence of cancer through the computational use of ‘information gain’ (page 2727, section titled ‘Predictive SNPs’). Listgarten et al. teaches that ‘information gain’ is a measure of the “purity” of the split that a particular feature creates in the data set. For example, if SNP_1 is present 100% of the time as the minor allele in the breast cancer population and 0% of the time in the normal population, then SNP_1 creates a perfectly pure split; it is very informative. Conversely, if SNP_2 is present 30% of the time as the minor allele in breast cancer patients and likewise at 30% in a normal population, then SNP_2 creates a very impure split; it is completely uninformative. Formally, ‘information gain’ is calculated by summing the entropy of the split distribution for each possible value of the feature (common homozygous, heterozygous, homozygous variant), weighted by the proportion of values that fall into each possible feature value. This value is then subtracted from the entropy of the split created by the labels alone. The higher the information gain, the more informative the feature and, thus, the more predictive power it has. Listgarten et al. also teaches constructing a library based on the disease classification ratio (i.e., diagnostic classifier) derived for each nucleotide sequence with variation (page 2728, Table 1), and calculating the classification accuracy of the sample (page 2729, Figures 1 and 2).
Listgarten et al. does not teach a method for detecting a cancer diagnostic marker by inputting whole genome sequences of a cancer sample and a normal sample, and comparing and/or contrasting the whole genome sequences and the reference genome to obtain analyzed information such as chromosome information, in-chromosome variant positions, reference genome sequence, and sample genome sequence.
Listgarten et al. also does not teach calculating the classification accuracy according to a change of the number of variations from the constructed library (claim 1), or setting the number of set specific variations for each constructed library (claims 6 and 7), and does not teach extracting a target genome range for a specific cancer using the inputted whole genome sequence and the reference genome information (claim 8).
Turajilic et al. 2012 teaches inputting the whole genome sequence of a cancer sample and a normal sample, and comparing and/or contrasting the whole genome sequence and the reference genome to obtain analyzed information (Page 197, column 1 para. 4, titled "Whole genome sequencing") including chromosome information, in-chromosome variant positions, reference genome sequence, and sample genome sequence (page 198, Figure 1; page 201, Table 3). Turajilic et al. also teaches extracting a target genome range for a specific cancer using the inputted whole genome sequence data and the reference genome data (page 199, column 1, paragraph 2, lines 12-20 beginning with “No variants were found…”).
Listgarten et al. in view of Turajilic et al. do not teach calculating the classification accuracy of the sample according to a change for each number of set specific variations (claims 1, 6, and 7).
	Hajiloo et al. 2013 teaches calculating the classification accuracy of the sample according to a change for each number of set specific variations (page 5, column 1, paragraphs 1-3). The reference teaches the use of the Leave-One-Out Cross Validation (LOOCV) strategy, which first runs an algorithm to produce a classifier based on N-1 = 622 training subjects (of the dataset with N=|D|=623 subjects, where each subject is represented as a m-tuple of their respective SNP values, (page 4, bottom of column 1)), which is then tested on the 1 remaining subject. Hajiloo et al. ran these processes N times, so that every subject is used one time as the test dataset, with an estimate of the true accuracy of the classifier based on the percentage of correctly classified subjects, over these 623 iterations.
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Listgarten et al. in view of Turajilic et al. and Hajiloo et al. by inputting the whole genome sequence of a cancer sample and a normal sample; comparing and/or contrasting the whole genome sequence and the reference genome to obtain analyzed information such as chromosome information, in-chromosome variant positions, reference genome sequence, and sample genome sequence; and calculating the classification accuracy of the sample according to a change for each number of set specific variations. One would have been motivated to use the method taught by Turajilic et al. because the reference exemplifies the recent advances in next-generation sequencing (NGS) technology and especially whole genome sequencing (WGS), which have enabled systematic discovery of mutational spectra in many cancer samples (page 196, column 2, para 2). This would have accomplished the predictable result of incorporating WGS approaches that are capable of analyzing the whole landscape of the cancer genome and potentially detecting diagnostic markers in previously unexplored regions. One would have been motivated to use the method taught by Hajiloo et al. because the reference exemplifies a method for the thorough validation of accuracy for multiple machine learning algorithms (page 1472, column 2, para. 3). It would have been obvious to use the techniques taught by Hajiloo et al. for the validation of classification accuracy because this was a particular known technique that was recognized as part of the ordinary capabilities of one skilled in the art at the time. This would have accomplished the predictable result of the derivation of a robust and accurate cancer-risk diagnostic tool.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Listgarten et al. in view of Turajilic et al. and Hajiloo et al. as applied to claims 1-6 and 8 above, and further in view of Shen and Chou 2009.
The combined teachings of Listgarten et al., Turajilic et al., and Hajiloo et al. are discussed above and incorporated fully here. Listgarten et al. in view of Turajilic et al. do not teach deriving the classification accuracy using the particular equation set forth in claim 7. The equation in claim 7 is a combination of the Rand index, or Rand measure, preceded by the mathematical function arg max. The Rand index can be viewed in terms of accuracy as a measure of the percentage of correct decisions made by an algorithm, using the formula: 

	accuracy = (TP + TN) / (TP + FP + TN + FN)

The mathematical function arg max is, (a) an operation that finds the argument that gives the maximum value from a target function, and (b), most commonly used in machine learning for finding the class with the largest predicted probability. 
Hajiloo et al. teaches the accuracy component (Rand Index) of the equation in claim 7 (page 5, Table 1), but the reference does not teach the mathematical function arg max.
Shen and Chou teach the application of the arg max function in conjunction with an equation for predicting protein fold type (page 444, equations (10) and (11)), wherein a query protein is predicted to belong to the class (fold type) for which the score of equation (10) is the highest, as determined by the arg max function as applied in equation (11).  
Therefore, it would have been prima facia obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Listgarten et al. in view of Turajilic et al. and Hajiloo et al. in the manner taught by Shen and Chou.  One would have been motivated to combine a measure of accuracy such as the Rand index with the arg max mathematical function because the arg max function was a particular known technique that was recognized as part of the ordinary capabilities of one skilled in the art of machine learning. This would have accomplished the predictable result of automating the task of finding the number of variations that correspond to the highest percentage of classification accuracy.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN WILLIAM BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0700 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.W.B./Examiner, Art Unit 4171          

/JULIET C SWITZER/Primary Examiner, Art Unit 1634